In The
                             Court of Appeals
               Sixth Appellate District of Texas at Texarkana


                                      No. 06-22-00010-CR



                              KEITH ROYCE IVERY, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee




                             On Appeal from the 6th District Court
                                   Lamar County, Texas
                                   Trial Court No. 29228




                          Before Morriss, C.J., Stevens and Carter,* JJ.
                           Memorandum Opinion by Justice Stevens




________________
*Jack Carter, Justice, Retired, Sitting by Assignment
                                     MEMORANDUM OPINION

           Keith Royce Ivery pled guilty to driving while intoxicated, third or more,1 as a repeat

offender.2 Pursuant to a plea agreement with the State, Ivery was sentenced to twenty years’

imprisonment. In addition, Ivery waived his right of appeal when he signed the following waiver

of his rights: “I freely, voluntarily and knowingly waive and give up any and all rights to appeal,

file a motion for new trial or motion in arrest of judgment and/or my right to seek an application

for writ of habeas corpus under Article 11.07 of the Code of Criminal Procedure.” The trial

court certified that this was a plea-agreement case and that Ivery, therefore, had no right of

appeal.

           Even though Ivery entered into a plea agreement with the State and otherwise waived his

right of appeal, he nevertheless, acting pro se, filed a notice of appeal. Because we find that we

are without jurisdiction over this case as a result of Ivery’s plea agreement with the State and his

waiver of the right of appeal, we dismiss the appeal for want of jurisdiction.

           The Texas Legislature has granted a very limited right of appeal in plea-bargain cases.

Rule 25.2 of the Texas Rules of Appellate Procedure details that right as follows:

           (2)    . . . . In a plea bargain case—that is, a case in which a defendant’s plea
           was guilty or nolo contendere and the punishment did not exceed the punishment
           recommended by the prosecutor and agreed to by the defendant—a defendant
           may appeal only:




1
    TEX. PENAL CODE ANN. § 49.09(b) (Supp.).
2
    TEX. PENAL CODE ANN. § 12.42.
                                                  2
                (A)     those matters that were raised by written motion filed and
                        ruled on before trial, [or]

                (B)     after getting the trial court’s permission to appeal . . . .

TEX. R. APP. P. 25.2(a)(2). There is no indication in the record before this Court that Ivery either

(1) filed a motion that was ruled on before trial or (2) obtained the trial court’s permission to

appeal. To the contrary, the trial court’s certification of Ivery’s right of appeal indicates that he

has no right of appeal. Pursuant to Rule 25.2(d) of the Texas Rules of Appellate Procedure, this

Court is required to dismiss an appeal if, as in this case, the trial court’s certification indicates no

right of appeal. See TEX. R. APP. P. 25.2(d).

        On February 17, 2022, we informed Ivery of the apparent defect in our jurisdiction over

this appeal and afforded him an opportunity to respond and, if possible, cure such defect. Ivery’s

response to our letter did not cure the defect in our jurisdiction over this appeal.

        Because Ivery has no right of appeal as a result of his plea agreement with the State and

as a further result of his explicit, written waiver of that right, and because the trial court’s

certification correctly indicates that he is without a right of appeal, we dismiss this appeal for

want of jurisdiction.




                                                Scott E. Stevens
                                                Justice

Date Submitted:         March 9, 2022
Date Decided:           March 10, 2022

Do Not Publish

                                                    3